Filed 5/24/17



         IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                            S225193
           v.                        )
                                     )                     Ct. App. 4/2 E060758
RON DOUGLAS PATTERSON,               )
                                     )                       Riverside County
           Defendant and Appellant.  )                    Super. Ct. No. EE220540
____________________________________)


                          ORDER MODIFYING OPINION

THE COURT:
        The opinion filed herein on March 27, 2017, appearing at 2 Cal.5th 885, is
modified as follows:
        The first sentence of the second paragraph on page 901 is revised to read: “To
establish that he was prejudiced by counsel‟s alleged errors, Patterson must show „that
a reasonable probability exists that, but for counsel‟s incompetence, he would not
have pled guilty‟ (Resendiz, supra, 25 Cal.4th at p. 253) to the charge of possession of
MDMA, which subjected him to mandatory deportation.”
        This modification does not affect the judgment.
        The petition for rehearing is denied.




                                                1